In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Mason, J.), dated June 4, 2002, which granted the motion of the defendants X-Ceed Performance Group and Ben Chodor for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The plaintiff was hired by the defendants X-Ceed Performance Group (hereinafter X-Ceed) and Ben Chodor to write, cast, direct, choreograph, and star in a “murder mystery” production. During the performance, the plaintiff was injured when a “prop” gun misfired. The plaintiff alleged that inadequate time and space to rehearse caused the accident and his consequent injuries.
The Supreme Court properly granted the motion of X-Ceed and Chodor for summary judgment dismissing the complaint insofar as asserted against them. Nothing attributable to X-Ceed or Chodor proximately caused the plaintiff’s injuries, which were not foreseeable consequences of anything those defendants either did or omitted to do (see Egan v A.J. Constr. Corp., 94 NY2d 839 [1999]; Palsgraf v Long Is. R.R., 248 NY 339, 354 [1928]; Gaige v Kepler, 303 AD2d 626, 627 [2003]; Radlin v Brenner, 286 AD2d 881 [2001]). Ritter, J.P., Krausman, Schmidt and Crane, JJ., concur.